Citation Nr: 0947924	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-12 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from December 1942 to 
June 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted the Veteran a 10 percent evaluation 
for PTSD, effective September 6, 2005.  An August 2008 
Decision Review Officer (DRO) decision granted the Veteran a 
30 percent rating for PTSD, effective September 6, 2005.  The 
RO in Portland, Oregon, currently retains jurisdiction of the 
Veteran's claim.  

In May 2009, the Veteran withdrew his request for a Board 
hearing.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and 2009).


FINDING OF FACT

The Veteran's PTSD is manifested by no more than occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; and a current GAF score of 63.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005, and post-adjudication notice by 
letter dated in May 2008.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence, and the laws regarding degrees 
of disability pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Although the October 2005 and May 2008 letters did not 
specifically inform the Veteran of the laws regarding 
effective dates for an increased rating pursuant to Dingess, 
the Veteran has nonetheless been notified of this 
information.  A March 2007 statement of the case (SOC) 
notified the Veteran of the laws regarding effective dates 
for an increased rating pursuant to Dingess, supra.  The 
claim was subsequently readjudicated in an August 2008 
supplemental statement of the case (SSOC) following the 
provision of notice.  Likewise, the Veteran has a 
representative who is presumed to have knowledge of the laws 
regarding effective dates for an increased rating pursuant to 
Dingess.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran a 
psychiatric examination as to the severity of his disability.  
In May 2009 the Veteran reported that his health status 
rendered him unable to attend another psychiatric examination 
and that he asked that his appeal be forwarded to the Board 
as soon as possible.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks an evaluation in excess of 30 percent for 
PTSD.  He claims that he has problems with depression, 
flashbacks, anxiety, anger control problems, startle 
response, hyper vigilance, and that his PTSD makes it 
difficult to even sign his name.   

The RO originally granted service connection for PTSD in July 
1945 for war psychoneurosis following concussion, assigning a 
0 percent rating with an effective date of June 16, 1945.  
The January 2006 rating decision on appeal increased the 
Veteran's rating to 10 percent, effective September 6, 2005, 
and an August 2008 DRO decision granted the Veteran a 30 
percent rating for PTSD, effective September 6, 2005.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505, 508 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently rated as 30 percent disabled under 
the general rating formula for mental disorders.  See 38 
C.F.R. § 4.130, DC 9411.  A 30 percent disability rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 61 to 70 denotes 
mild symptoms or some difficulty in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

A VA examination was conducted in November 2005.  The 
Veteran's claim file was reviewed.  The examiner noted that 
the Veteran worked as a manager for the Boy Scouts of America 
for 28 years, and in real estate until the age of 62.  It was 
noted that the Veteran served in the battle of Iwo Jima.  The 
Veteran complained of almost daily intrusive recollections of 
combat, frequent flashbacks, difficulty with anger, chronic 
sleep disturbances, hypervigilance, exaggerated startle 
response, and difficulties being affectionate with others.  
The Veteran also reported that he quit his job with the Boy 
Scouts because he could not tolerate the stress.  A mental 
status examination revealed that the Veteran was cooperative, 
causally dressed, adequately groomed, and that there was no 
evidence of hallucinations, delusions, or significant 
cognitive impairment.  The Veteran was oriented to person, 
place, time, and purpose of the evaluation.   He denied 
having any past difficulties with homicidal, suicidal, or 
psychotic ideation.  The Veteran complained of suffering from 
a chronically anxious mood and he displayed a restricted 
range of affect.  The Veteran suffered from daily, mild 
symptoms of PTSD.  He had a history of at least mild 
occupational impairment.  There was no impairment in thought 
process or communication.  The Veteran's former diagnosis of 
anxiety neurosis appears to better describe his PTSD.  The 
Veteran suffers from mild overall social, industrial, and 
emotional impairment as a result of his PTSD.  A diagnosis of 
PTSD, chronic and mild, was given, and a GAF score of 63 was 
assigned.  

VA treatment records dated in June 2008 note that the Veteran 
feels depressed due to his medical condition, and he reported 
that he no longer had nightmares or flashbacks.  No suicidal 
ideation.   

On the whole, the evidence more nearly approximates the 
criteria for a 30 percent, rather than a 50 percent, rating.  
The medical evidence does not demonstrate findings of 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships, which 
would be indicative of occupational and social impairment 
with reduced reliability and productivity.  Anxiety and 
anxious mood were noted, however, this factor alone more 
nearly approximates, at highest, the Veteran's current 30 
percent rating, which the Board will not disturb.  The Board 
also notes that, contrary to the conclusion contained in the 
August 2008 DRO decision, there is no medical evidence of 
record indicating that the Veteran's anxiety contributes to 
his shortness of breath, and even if this was supported by 
the competent evidence of a record, a 50 percent rating for 
PTSD would not be warranted.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Likewise, the Veteran's reported GAF 
score is 63, which, at worst, is representative of no more 
than moderate symptoms.  See Carpenter, 8 Vet. App. at 242-
244. 

As the criteria for assignment of the next higher 50 percent 
rating are not met, the criteria for the even higher ratings 
of 70 or 100 percent are likewise not met. 

At no time since the effective date of the Veteran's 
increased 30 percent rating September 6, 2005, has the 
Veteran's disability met or nearly approximated the criteria 
for a rating in excess of 30 percent, and staged ratings are 
not for application.  See Hart, 21 Vet. App. 505.

The Veteran believes that severity of his disability merits a 
higher rating.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the severity of 
his service-connected PTSD disability as related to the 
schedular criteria, and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the VA medical professional, which shows that the 
criteria for a disability rating in excess of 30 percent have 
not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b).  

The Veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Veteran has not reported any symptoms that are not 
reasonably contemplated by the schedular criteria.  The 
evidence does not show frequent hospitalization or marked 
interference with employment.  The November 2005 VA 
examination report states that the Veteran has a history of 
only mild occupational impairment as a result of his PTSD.  
The current schedular criteria adequately compensate the 
Veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, there is no basis for further action on 
this question.

The preponderance of the evidence is against an evaluation in 
excess of 30 percent for PTSD; there is no doubt to be 
resolved; and an increased rating is not 
warranted.  Gilbert, 1 Vet. App. at 57-58. 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


